RENDERED: FEBRUARY 5, 2021; 10:00 A.M.
                         TO BE PUBLISHED

               Commonwealth of Kentucky
                         Court of Appeals

                            NO. 2020-CA-0231-MR

SHIRLEY BELL                                                       APPELLANT


               APPEAL FROM CALLOWAY CIRCUIT COURT
v.              HONORABLE JAMES T. JAMESON, JUDGE
                       ACTION NO. 18-CI-00258


NLB PROPERTIES, LLC AND FLCW                                        APPELLEES
LIMITED LIABILITY COMPANY


                                  OPINION
                                 AFFIRMING

                                 ** ** ** ** **

BEFORE: DIXON, KRAMER, AND LAMBERT, JUDGES.

KRAMER, JUDGE: Shirley Bell appeals from an order of the Calloway Circuit

Court dismissing her action against NLB Properties, LLC (“NLB”) and FLCW

Limited Liability Company (“FLCW”) under Kentucky’s Motor Vehicle

Reparations Act (“MVRA”). We affirm.

            On or about April 8, 2017, Bell drove her vehicle into an automatic

car wash owned by NLB and FLCW (at times referred to herein as “Appellees”).
Another vehicle, operated by Ryan Devine, entered the wash bay behind Bell.1

According to Bell’s complaint filed in Calloway Circuit Court, Bell contends that

“the automatic wash bay malfunctioned while Bell and Devine’s vehicles were in

it, causing Devine’s vehicle to collide with Bell’s vehicle. NLB [and FLCW]

negligently and recklessly allowed Devine to use the automatic car wash bay

which was malfunctioning.” Shortly after filing their answers and cross-claims

against Devine, NLB and FLCW filed a joint motion for judgment on the

pleadings. In their motion, they argued that Bell’s claim against them was out of

time because it did not fall under the MVRA, which has a two-year statute of

limitations. They argued that Bell’s cause of action was subject to a one-year

statute of limitations as a personal injury claim pursuant to KRS2 413.140(1)(a).

The circuit court agreed and dismissed Bell’s actions against NLB and FLCW.

This appeal followed.

                We first note that the circuit court treated the joint motion for

judgment on the pleadings pursuant to CR3 12.03 as a motion for summary

judgment pursuant to CR 56.03, as reflected in its order. CR 12.03 provides that



1
  Ryan Devine is a named party in the underlying action but is not a party in this appeal. Despite
the remaining claims against Devine, the circuit court properly designated the order under review
as final and appealable, without just cause for delay.
2
    Kentucky Revised Statute.
3
    Kentucky Rule of Civil Procedure.

                                               -2-
             [a]fter the pleadings are closed but within such time as
             not to delay the trial, any party may move for judgment
             on the pleadings. If, on such motion, matters outside the
             pleading are presented to and not excluded by the court,
             the motion shall be treated as one for summary judgment
             and disposed of as provided for in Rule 56, and all parties
             shall be given reasonable opportunity to present all
             materials made pertinent to such a motion by Rule 56.

             At the time the circuit court entered its order, no “matters outside the

pleading[s]” such as affidavits or depositions were presented by the parties.

However, this issue is not before us on appeal and merely constitutes harmless

error. Had the circuit court analyzed the joint motion pursuant to CR 12.03, the

end result would be the same (i.e., dismissal of Bell’s claims against NLB and

FLCW under the MVRA). Moreover, our review in either instance is de novo, as

only questions of law are presented. See KentuckyOne Health, Inc. v. Reid, 522

S.W.3d 193, 196 (Ky. 2017).

             KRS 304.39-230(1) provides that any action under the MVRA must

be commenced within “two (2) years after the injured person suffers the loss and

either knows, or in the exercise of reasonable diligence should know, that the loss

was caused by the accident, or not later than four (4) years after the accident,

whichever is earlier.” Bell filed her complaint approximately fifteen months after

the alleged accident at the car wash. In her brief to this Court, Bell argues that she

sustained injuries at the car wash through her use of her motor vehicle. Therefore,




                                          -3-
she maintains that her claims against NLB and FLCW fall under the MVRA, and

her complaint was filed within the statute of limitations. We disagree.

            KRS 304.39-020(6) provides

           “Use of a motor vehicle” means any utilization of the
            motor vehicle as a vehicle including occupying, entering
            into, and alighting from it. It does not include:

                   (a) Conduct within the course of a business
                   of repairing, servicing, or otherwise
                   maintaining motor vehicles unless the
                   conduct occurs off the business premises; or

                   (b) Conduct in the course of loading and
                   unloading the vehicle unless the conduct
                   occurs while occupying, entering into, or
                   alighting from it.

            We agree with the circuit court and Appellees that Bell’s claim against

Appellees falls under the business premises exclusion provided in KRS 304.39-

020(6)(a). Appellees are in the business of washing vehicles, and customers use

their business to clean and maintain their vehicles. KRS 304.39-020(16) defines

“[m]aintaining a motor vehicle” as “having legal custody, possession or

responsibility for a motor vehicle by one other than an owner or operator.”

(Emphasis added.) Once Bell’s vehicle was in the wash bay and her car was

placed in neutral, NLB and FLCW were responsible for the proper functioning of

the various equipment and apparatus in the car wash. Indeed, Bell’s complaint

against NLB and FLCW alleges negligence regarding the operation of the wash


                                        -4-
bay and does not concern use or operation of a motor vehicle. We are unpersuaded

by Bell’s argument that a car wash does not fall under the business premises

exception.

             In discussing the business premises exception, the Kentucky Supreme

Court has stated, “It would seem logical to interpret this exception as to exclude a

business, whose conduct is by nature repairing, servicing or maintaining motor

vehicles, from collecting under an automobile no-fault provision when coverage

could have and should have been provided for under some other type of business

insurance policy.” Commercial Union Assur. Companies v. Howard, 637 S.W.2d

647, 649 (Ky. 1982) (emphasis added). Accordingly, we agree with the circuit

court and Appellees that Bell’s claims against NLB and FLCW were governed by

KRS 413.140(1)(a) as a personal injury action making it subject to a one-year

statute of limitations. Hence, as a matter of law, her claims were time-barred when

she filed them.

             The order of the Calloway Circuit Court is therefore affirmed.



             ALL CONCUR.




                                         -5-
BRIEF FOR APPELLANT:    BRIEF FOR APPELLEES:

David C. Troutman       Benjamin R. Talley
Mark Edwards            Jack N. Lackey, Jr.
Paducah, Kentucky       Hopkinsville, Kentucky




                       -6-